Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned officer of Enterprise Informatics,Inc. (the “Company”) hereby certifies to his knowledge that the Company’s annual report on Form10-K for the period ended September30, 2007 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, fully complies with the requirements of Section13(a)or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. This certification is provided solely pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, and shall not be deemed to be a part of the Report or “filed” for any purpose whatsoever. Dated: January 15, 2008 /s/ John Low John Low Chief Financial Officer A signed original of this written statement required by Section906 has been provided to Enterprise Informatics Inc. and will be retained by Enterprise Informatics Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
